PER CURIAM.
The defendant appeals from a judgment of guilty of grand larceny. The judgment followed a non-jury trial. Two questions are presented: (1) whether the trial court erred in a ruling upon a motion to suppress certain evidence, and (2) whether the evidence was sufficient to sustain a conviction.
The defendant was interviewed by a police officer about the theft of a mink jacket. The officer drove the defendant to his home. It is agreed that the defendant invited the officer into his home and that he repeatedly stated that he had nothing to hide. There is a conflict upon whether or not the defendant consented to the search of a bedroom closet in which the stolen jacket was discovered. We hold that there is sufficient evidence in the record to support the finding of the trial court that the defendant consented to the search; therefore, the ruling on the motion to suppress the evidence is affirmed upon authority of the rule stated in Jackson v. State, Fla.1961, 132 So.2d 596. See also Myrick v. State, Fla.App.1965, 177 So.2d 845.
We have reviewed the evidence and find it sufficient to sustain the conviction.
Affirmed.